                                                                          FILED
                 IN THE UNITED STATES DISTRICT COURT                       NOVO 1 2018
                     FOR THE DISTRICT OF MONTANA                           Clerk, U.S Courts
                                                                           District Of Montana
                          MISSOULA DIVISION                                 Missoula Division



 T-4 CORPORATION,                                      CV 17-08-M-DLC

                     Plaintiff,

      v.                                                    ORDER

 MCDONALD'S CORPORATION,
 LEO BURNETT COMPANY, INC.,
 PUBLICIS GROUPE, and DOES 1
 through 10,

                      Defendants.

      Before the Court is the parties' stipulation of dismissal. (Doc. 37.) It

appears that there may have been some confusion regarding whether the Court's

Order of July 17, 2017, dismissing the Plaintiffs Complaint without prejudice,

was intended to be final. Having heard nothing from the Plaintiff in the nearly one

year since the Ninth Circuit deemed the Plaintiffs appeal voluntarily dismissed,

and having received the parties' stipulation,

      IT IS ORDERED that this case remains CLOSED.

      DATED this    _0 day of November, 2018.


                                                Dana L. Christensen, Chief Judge
                                                United States District Court
